HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST SECOND AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS SECOND AMENDMENT effective as of the 1st day of May , 2011, to the Fund Administration Servicing Agreement, dated as of April 28, 2006, as amended November 1, 2009 (the "Fund Administration Agreement"), is entered into by and among HATTERAS ALTERNATIVE MUTUAL FUNDS, LLC, a Delaware limited liability company (the “Adviser”), HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST, a Delaware business trust (the “Trust”) and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Fund Administration Agreement; and WHEREAS, the parties desire to amend the Fund Administration Agreement; and WHEREAS, Section 10 of the Fund Administration Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A is hereby superseded and replaced with Exhibit A attached hereto. Exhibit B is hereby superseded and replaced with Exhibit B attached hereto. Except to the extent amended hereby, the Fund Administration Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. HATTERAS ALTERNATIVE MUTUAL FUNDS, LLC U.S. BANCORP FUND SERVICES, LLC By: /s/ J. Michael Fields By: /s/ Michael R. McVoy Name: J. Michael Fields Name:Michael R. McVoy Title:Chief Operating Officer Title:Executive Vice President HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST By: /s/ J. Michael Fields Name: J. Michael Fields Title:Secretary 1 Exhibit A to the Hatteras Alternative Mutual Funds Trust Fund Administration Servicing Agreement Separate Series ofHatteras Alternative Mutual Funds Trust Name of Series Hatteras Alpha Hedged Strategies Fund – No Load Class, Class A and Class C Hatteras Beta Hedged Strategies Fund – No Load Class and Class C Hatteras Long/Short Equity Fund - Class A and Institutional Class Hatteras Long/Short Debt Fund - Class A and Institutional Class Hatteras Hedged Strategies Fund - Institutional Class 2 Exhibit B to the Fund Administration Servicing Agreement Hatteras Alternative Mutual Funds Trust and Underlying Funds Trust Fee Schedule Effective May 1, 2011 Annual Fee Based Upon Market Value of Complex*Note 1 $[ ] base fee on the first $[ ] million of assets [ ] basis points on the next $[ ] million [ ] basis points on the next $[ ] million [ ] basis points on the next $[ ] million [ ] basis points on the balance Plus sub-advisor fee of $ [ ] per advisor *Minimum annual fee up to [ ] funds with [ ] classes. Additional fee is $[ ] per fund and $[ ] per class. Additional Legal Services §$[ ] per filing – 15c legal administration §$[ ] – additional new fund or share launch Additional Services Fee Note 1, 2 §$[ ] /year Note 2:Additional services includes the following: Chief Compliance Officer Support USBFS provides on-going support to the fund’s CCO’s including: §Daily consulting and responding to inquiries and requests §Periodic reporting and conference calls with all CCO’s §Periodic forums for USBFS CCO to meet with client CCO’s §Quarterly certifications and reporting on procedures and compliance events §Access to CCO portal Annual Legal Administration Legal administration services in support of external legal counsel, including annual registration statement update and drafting of supplements. Pre- and Post-Tax Performance Reporting GainsKeeper – Automated Wash Sale Service Out-Of-Pocket Expenses Including but not limited to postage, stationery, programming, special reports, , proxies, insurance, EDGAR filing, retention of records, federal and state regulatory filing fees, certain insurance premiums, expenses from board of directors meetings, third party auditing and legal expenses, conversion expenses (if necessary), and all other out-of-pocket expenses. Additional Services Available but not included above are the following services – Daily Compliance Services,SEC 15(c) reporting, Equity Attribution, Electronic Board Books and Proxy Filings. Conversion and extraordinary services quoted separately Note 1:Fees are billed monthly.Subject to annual CPIincrease, Milwaukee MSA. 3
